Case 1:16-cv-00182-SAV Document 83 Filed 04/27/21 Page 1of1

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: Honorable Stephen Alexander Vaden, Judge

 

PORSCHE MOTORSPORTS
NORTH AMERICA, INC.

Plaintiff, Court No. 16-00182

v

UNITED STATES,
Defendant.

 

ORDER
Having considered Plaintiff's Motion for Summary Judgment, Defendant’s Response,

and all other papers and proceedings, and after due deliberation, it is hereby:

ORDERED that Plaintiff's Motion for Summary Judgment be and hereby is granted; and
it is further —

ORDERED that the Port Director at the Port of Buffalo, New York reliquidate the
subject entries under subheading 9801.00.85 of the Harmonized Tariff Schedules of the United

States, and issue refunds of the excess duties, plus interest as provided by law.

 

Stephen Alexander Vaden, Judge

Dated: This day of , 2021
New York, New York

{0174893.DOCX;1}
